Citation Nr: 1816364	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-21 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period from November 24, 2015.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) on an extraschedular basis, for the period on appeal prior to January 4, 2011.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In a February 2016 decision, the Board granted the Veteran's claim for an increased initial evaluation for her lumbar spine disability in part, awarding a 20 percent evaluation and denying evaluations in excess thereof.  She filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which in July 2016 granted a joint motion for partial remand (JMR), vacating the Board's decision denying higher ratings.  In January 2017, the Board denied the Veteran's claim with regard to her lumbar spine prior to November 24, 2015, and remanded for the period thereafter with instruction to provide a current VA examination.  The Board additionally granted a schedular TDIU for the period from January 4, 2011, to July 15, 2014, and remanded for extraschedular consideration for the prior period.  The Veteran underwent a VA examination in February 2017 and was considered for a TDIU on an extraschedular basis in July 2017.  The Board is therefore satisfied that the instructions in its January 2017 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From November 24, 2015, the Veteran's lumbar spine disability was not productive of ankylosis, incapacitating episodes, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.

2.  Prior to January 4, 2011, the Veteran's service-connected disabilities did not render her unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from November 24, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a TDIU, for the period on appeal prior to January 4, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Lumbar Spine

The Veteran seeks an increased evaluation for her lumbar spine disability for the period from November 24, 2015.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for her service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Under this code, the Veteran's disability can be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS (intervertebral disc syndrome) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Because the Veteran has no diagnosis of IVDS, and because there is no evidence in the record of any incapacitating episodes, the IVDS criteria are not applicable in granting her a higher evaluation.

At her hearing on November 24, 2015, the Veteran reported constant back pain making her unable to lift anything.  She stated that it had worsened since her last examination.  She stated that she had tried treatment and medication, but they were ineffective.  She reported difficulty sitting, standing, walking, and lying down.  She further reported numbness in her right leg.  Her husband reported that they try to walk five times a week, but sometimes after walking a block she has to go home because of the pain.  

VA treatment records reflect that in March 2016 the Veteran reported that her back pain was stable.  Her physician noted that she was thought not to have any major back issues since 2014.

In a July 2016 affidavit, the Veteran stated that her lumbar spine disability prevents her from sitting or standing for long periods of time, which in turn made it extremely difficult to perform her job which required extended periods of sitting or standing.  She stated that she was required to take breaks often, and her boss commented on their length.

In an October 2016 statement, the Veteran's representative noted that the March 2015 VA examination indicated that the Veteran did not take medication for her back pain, but her November 2015 testimony indicated that in the interim she had taken medication.  Additionally, the representative noted that at the hearing the Veteran indicated that numbness had developed in her right leg and that her range of motion had worsened.

The Veteran underwent a VA examination in February 2017.  She reported daily pain rated at 7-8/10 which she treats with Motrin.  She described her functional loss as diminished strength.  She reported daily use of a cane for stability and balance.  Forward flexion was limited to 50 degrees.  Extension was limited to 5 degrees with pain.  Lateral flexion and lateral rotation were limited to 25 degrees in both directions.  Repetitive testing caused functional loss through additional pain but did not lead to further loss of range.  The Veteran was examined immediately after repetitive use over time.  There was evidence of pain with weight bearing, as well as localized tenderness and pain on palpation.  Range of motion contributed to functional loss through pain.  Reported flare-ups consisted of sudden increases in pain unrelated to any particular movement.  Her examination was medically consistent with her description of flare-ups, which reduced all ranges of motion by 5 degrees.  There was no guarding or muscle spasm.  Muscle strength was measured at 4/5 throughout with no atrophy.  Reflexes and sensory tests were normal.  There were no signs and symptoms due to radiculopathy.  There was no ankylosis or other neurologic abnormalities.  There was no IVDS.  X-rays documented arthritis.  She was diagnosed with degenerative arthritis of the lumbar spine, which caused an inability to sit, stand, or walk for more than 5 minutes due to pain.

The Board finds that an evaluation in excess of 20 percent is not warranted for the period from November 24, 2015.  Higher evaluations are available for ankylosis, incapacitating episodes, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis or incapacitating episodes.  Forward flexion has not been measured as limited to less than 45 degrees.  As to functional equivalence, the Board does not find that the Veteran's pain is the equivalent of the criteria for a higher rating.  The VA examiner found that flare-ups decreased the range of forward flexion from 50 to 45 degrees.  While the Veteran reports daily use of a cane, she has not sought treatment or medication for her pain beyond her use of Motrin.  Her VA treatment records are minimal, and she generally reports that her disability is stable.  The Board does not find that these manifestations are the functional equivalent of the criteria for higher ratings.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, while the Veteran has reported symptoms of leg numbness, the VA examiner did not find evidence of radiculopathy.  Based on this, the Board finds that separate ratings for neurologic abnormalities are not warranted.

TDIU

The Veteran seeks TDIU for the period on appeal prior to January 4, 2011.  She contends that her service-connected disabilities, when considered in combination, render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within her physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if her service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, she still is deemed totally disabled under the Schedule for Rating Disabilities if she satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If she has one service-connected disability, it must be evaluated at 60 percent or more.  If she has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of her service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), she still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of her service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Effective July 28, 2009, the Veteran was in receipt of a 30 percent evaluation for asthma, a 20 percent evaluation for her lumbar spine disability, and a noncompensable evaluation for recurrent cystitis, for a combined evaluation of 40 percent.  She was not awarded service connection for posttraumatic stress disorder (PTSD) until January 4, 2011.  

In her July 2014 claim, the Veteran explained that she had not worked full-time since 2005, and became too disabled to work in 2009 due to her service-connected PTSD, asthma, and back pain.

In compliance with the Board's remand, the Director issued a July 2017 decision denying extraschedular TDIU for the period prior to January 4, 2011.  This denial was based, at least in part, on a finding that the evidence failed to demonstrate an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Specifically, the evidence established that the Veteran had performed sedentary work for an extended period of time and was capable of performing in a sedentary environment despite her physical disabilities.  

The Board notes that the Director's July 2017 decision applied an incorrect legal standard to the Veteran's claim.  Specifically, the Director stated:

38 C.F.R. § 4.16(b) provides for compensation on an extra-scheduler basis for Veterans with service-connected disabilities, which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.

This language is taken from 38 C.F.R. § 3.321(b)(1), which applies to extraschedular ratings for individual disabilities.  An extraschedular TDIU, in contrast, is based wholly on the determination of unemployability described above.  38 C.F.R. § 4.16(b); see Kellar v. Brown, 6 Vet. App. 157 (1994); see also Anderson v. Shinseki, 22 Vet. App. 423, 429-30 n. 2 (2009).  Specifically, it is reiterated here that the factors to be considered under severity of the Veteran's service-connected disabilities 38 C.F.R. § 4.16(b) are as follows: employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 

Despite this error of law, the Board finds that remand is not necessary for a second decision from the Director.  While the Board does not have jurisdiction to consider extraschedular awards in the first instance, once the Director issues a decision, the Board reviews that decision de novo and may take any necessary action.  Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015) ("The only clear limitation on the Board's review is the Director's specific regulatory authority to approve extraschedular awards in the first instance.").  The Board will therefore address the issue de novo under 38 C.F.R. § 4.16.

In October 2017, the Veteran submitted a private vocational assessment finding that it was more likely than not that her service-connected disabilities prevented her from securing and following a substantially gainful occupation since 2005 when she retired from her work as an administrative assistant with an airline.  Specifically, the assessment found that physical limitations would limit the Veteran's ability to perform duties that pose stress or strain on the lower back, including but not limited to heavy lifting and extended periods of ambulation, running, or jumping.  The assessment further found that the impact of asthma included cardiac and physical limitations in activity, including running, walking, and jogging during episodes of flare-ups.  The assessment opined that these limitations precluded the Veteran from being able to satisfy the requirements of even sedentary employment, due to attention and concentration deficits related to chronic pain and fatigue.

The Board does not find the October 2017 private vocational assessment to be probative evidence of unemployability.  Specifically, it is based largely on the Veteran's reports to the vocational expert that she retired in large part due to the difficulties she had performing her duties arising from her service-connected disabilities.  In a January 2015 appeal regarding disability benefits from the Social Security Administration, however, she explicitly stated that she left her job in 2005 because she was laid off as her office was closing.  She further stated that she did not become too disabled to work until her asthma, back problems, and PTSD worsened over the period from 2009 to 2015.  Similarly, in her July 2014 claim for TDIU, she reported that she became too disabled to work in 2009.  She explicitly stated that she did not leave her last job because of her disability, and noted that she obtained her paralegal certificate in a program from 2006 to 2007.  The Board thus finds the reports that the Veteran made to the vocational expert to lack credibility, as they are inconsistent with statements she made in her TDIU claim and her Social Security appeal.  Because the vocational assessment report was largely based on these reports from the Veteran, its conclusions too lack credibility.

The Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities rendered her unemployable or unable to secure and follow a substantially gainful occupation prior to January 4, 2011.  Being service-connected for physical disabilities only during this period, the evidence indicates that she was able to engage in sedentary employment.  It is only after service connection for PTSD was awarded that her service-connected disabilities prevented her from engaging in the sedentary employment in which she had experience and training.  While the Director analyzed the Veteran's employability under an incorrect legal standard, the underlying factual finding - that her service-connected disabilities did not prevent her from engaging in sedentary employment during this period - is sound.  Applying 38 C.F.R. § 4.16(b), the Board finds that the Veteran was employable during the relevant period.  For these reasons, a TDIU for the period prior to January 4, 2011, is denied. 










							[CONTINUED ON NEXT PAGE]
ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period from November 24, 2015, is denied.

A TDIU on an extraschedular basis, for the period on appeal prior to January 4, 2011, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


